internal_revenue_service number release date index number ------------------ ---------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-100910-10 date date taxpayer ------------------------------------------------------------ ------------------- trust ----------------------------------------------------------- ----------------------------------------------------- date x dear -------------- ------------------ ----- this is in response to a letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings under sec_671 sec_678 and sec_2041 of the internal_revenue_code the information submitted states that taxpayer is the trustee and beneficiary of the trust an irrevocable_trust dated date which taxpayer’s father created and funded trust is bifurcated into two subtrusts subtrust a and subtrust b subtrust b is represented as being a qualified_subchapter_s_trust qsst with respect to subtrust a_trust provides in part that during each of the first x taxable years of this trust ending after the date of this agreement the trustee shall distribute annually to taxpayer all or any portion of the income of the trust estate as taxpayer acting alone shall direct the right to withdraw income under this section of trust shall be noncumulative and shall lapse as to each taxable_year on the last day of the taxable_year to which the right of withdrawal applies plr-100910-10 during the term of this trust the trustee may also distribute to or for the benefit of taxpayer and the issue of the settlor or any of them such amounts from income or principal of the trust estate as the trustee determines to be necessary for the health education support or maintenance of the recipient u pon the death of taxpayer the trustee shall divide and distribute the trust estate as taxpayer shall appoint by will the power_of_appointment hereby granted to taxpayer may only be exercised in favor of any or all of the issue of the settlor or one or more organizations described in c of the internal_revenue_code_of_1986 as amended with respect to subtrust a_trust provides in part that income not distributed within fifteen months of receipt thereof shall be added to the principal of the trust to which the income is allocated based on the above facts taxpayer requests rulings regarding whether taxpayer is the owner of the income portion of subtrust a under sec_671 and sec_678 for the first x taxable years of trust’s existence and to what extent that the corpus of subtrust a will be includable in taxpayer’s gross_estate under sec_2041 issue sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_678 provides in general that a person other than a grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income there from in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that taxpayer is the owner of the income portion of subtrust a under sec_671 and sec_678 for the first x taxable years of trust’s existence plr-100910-10 issue sec_2036 of the internal_revenue_code provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines a general_power_of_appointment as one that exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power is considered a release of the power to the extent that the property that could have been appointed by the exercise of the lapsed power exceeds the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which the exercise of the lapsed power could have been satisfied plr-100910-10 sec_20_2041-1 of the estate_tax regulations provides in part that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a decedent to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment sec_20_2041-3 provides in part that property subject_to a general_power_of_appointment created after date is includable in the gross_estate of a decedent even though he does not have the power at the date of his death if during his life he exercised or released the power under circumstances such that if the property subject_to the power had been owned and transferred by the decedent the property would be includable in the decedent's gross_estate under sec_2035 sec_2036 sec_2037 or sec_2038 further sec_2041 provides that the lapse of a power_of_appointment is considered to be a release of the power to the extent set forth in sec_20_2041-3 the principles set forth in sec_20_2041-2 for determining the application of the pertinent provisions of sec_2035 through to a particular exercise of a power_of_appointment are applicable for purposes of determining whether or not an exercise or release of a power_of_appointment created after date causes the property to be included in a decedent's gross_estate under sec_2041 sec_20_2041-2 example provides that s created a_trust in to pay the income to a for life remainder as b appoints by an instrument filed with the trustee during b's lifetime and in default of appointment remainder to c b exercised the power in by directing that after a's death the income be paid to himself for life with remainder to c if b dies after a the entire value of the trust property would be included in b's gross_estate since such a disposition if it were a transfer of property owned by b would cause the property to be included in his gross_estate under sec_2036 if b dies before a the value of the trust property less the value of a's life_estate would be included in b's gross_estate for the same reason sec_20_2041-2 example provides in part that s created a_trust in to pay the income to a for life remainder as a appoints by an instrument filed with the trustee during a's lifetime a exercised the power in five years before his death reserving the right of revocation the exercise if not revoked before death will cause the property subject_to the power to be included in a's gross_estate under sec_2041 since such a disposition if it were a transfer of property owned by a would cause the property to be included in his gross_estate under sec_2038 plr-100910-10 sec_20_2041-3 provides in part that the failure to exercise a power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power however sec_2041 provides that such a lapse of a power_of_appointment during any calendar_year during the decedent's life is treated as a release for purposes of inclusion of property in the gross_estate under sec_2041 only to the extent that the property which could have been appointed by exercise of the lapsed power exceeds the greater of i dollar_figure or ii percent of the aggregate value at the time of the lapse of the assets out of which or the proceeds of which the exercise of the lapsed power could have been satisfied for example assume that a transferred dollar_figure worth of securities in trust providing for payment of income to b for life with remainder to b's issue assume further that b was given a noncumulative right to withdraw dollar_figure a year from the principal of the trust fund which neither increased nor decreased in value prior to b's death in such case the failure of b to exercise his right of withdrawal will not result in estate_tax with respect to the power to withdraw dollar_figure which lapses each year before the year of b's death at b's death there will be included in his gross_estate the dollar_figure which he was entitled to withdraw for the year in which his death occurs less any amount which he may have taken during that year however if in the above example b had possessed the right to withdraw dollar_figure of the principal annually the failure to exercise such power in any year will be considered a release of the power to the extent of the excess of the amount subject_to withdrawal over percent of the trust fund in this example dollar_figure assuming that the trust fund is worth dollar_figure at the time of the lapse since each lapse is treated as though b had exercised dominion over the trust property by making a transfer of principal reserving the income therefrom for his life the value of the trust property but only to the extent of the excess of the amount subject_to withdrawal over percent of the trust fund is includable in b's gross_estate unless before b's death he has disposed of his right to the income under circumstances to which sec_2035 through would not be applicable sec_20_2041-3 provides in part that the purpose of sec_2041 is to provide a determination as of the date of the lapse of the power of the proportion of the property over which the power lapsed which is an exempt disposition for estate_tax purposes and the proportion which if the other requirements of sec_2035 through are satisfied will be considered as a taxable disposition once the taxable proportion of any disposition at the date of lapse has been determined the valuation of that proportion as of the date of the decedent's death or if the executor has elected the alternate_valuation method under sec_2032 the value as of the date therein provided is to be ascertained in accordance with the principles which are applicable to the valuation of transfers of property by the decedent under the corresponding provisions of sec_2035 through for example if the life_beneficiary of a_trust had a right exercisable only during one calendar_year to draw down dollar_figure from the corpus of a_trust which he did not exercise and if at the end of the year the corpus was worth dollar_figure the taxable_portion over which the power lapsed is dollar_figure the excess of dollar_figure over percent of the corpus or of the total value on the decedent's death if the total value of plr-100910-10 the corpus of the trust excluding income accumulated after the lapse of the power on the applicable_valuation_date was dollar_figure dollar_figure of dollar_figure would be includable in the decedent's gross_estate however if the total value was then dollar_figure only dollar_figure of dollar_figure would be includable sec_20_2041-3 provides in part that if the failure to exercise a power such as a right of withdrawal occurs in more than a single year the proportion of the property over which the power lapsed that is treated as a taxable disposition will be determined separately for each such year the aggregate of the taxable proportions for all such years valued in accordance with the above principles will be includable in the gross_estate by reason of the lapse the includable amount however shall not exceed the aggregate value of the assets out of which or the proceeds of which the exercise of the power could have been satisfied valued as of the date of the decedent's death or if the executor has elected the alternate_valuation method under sec_2032 the value as of the date therein provided as noted above during each of the first x years of the trust term taxpayer has the right to withdraw such portion of the income as taxpayer may direct during the entire term of trust taxpayer has the right to receive such amounts as the trustee determines to be necessary for taxpayer’s health education support or maintenance taxpayer has the testamentary power to appoint the trust remainder among the settlor’s issue and charity taxpayer is trustee of trust the gross_estate includes the value of all property with respect to which the decedent has at the time of death a general_power_of_appointment sec_2041 taxpayer’s power to direct the distribution of annual income to herself for an x-year period constitutes a general_power_of_appointment within the meaning of sec_2041 sec_20_2041-1 accordingly should taxpayer’s death occur during the x-year term of the general_power_of_appointment the gross_estate will include the trust income attributable to the taxable_year in which death occurs less any amount of income which may have been withdrawn during that year sec_20_2041-3 estate of dietz v commissioner tcmemo_1996_471 sec_2041 also includes in the gross_estate the value of all property with respect to which the decedent at any time released a general_power_of_appointment by a disposition that were it a transfer of property owned by the decedent would be includible in the gross_estate under sec_2035 to but only to the extent that the value of the property that could have been appointed exceeds the greater of dollar_figure or percent of the assets subject_to the power taxpayer’s power to direct the distribution of annual income to taxpayer for an x- year period constitutes a general_power_of_appointment within the meaning of sec_2041 a transfer of property owned by taxpayer to trust would be includible in taxpayer’s gross_estate under sec_2036 and sec_2038 accordingly regardless of plr-100910-10 taxpayer’s date of death the gross_estate will include the lapse of any annual income withdrawal right during the x-year term to the extent of the excess of the income not withdrawn over the greater of dollar_figure or percent of the income section d estate of noland v commissioner tcmemo_1984_209 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code pursuant to a power_of_attorney on file a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely bradford r poston acting chief branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
